
	

114 HR 1825 IH: Stop TSA Abuses Act
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1825
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Rooney of Florida introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To direct the Administrator of the Transportation Security Administration to prohibit certain
			 employees of the Transportation Security Administration from using the
			 title of officer and from wearing metal badges or uniforms resembling those of law enforcement officers.
	
	
 1.Short titleThis Act may be cited as the Stop TSA Abuses Act. 2.Prohibition on certain employees of the Transportation Security Administration using the title officer and wearing metal badges or uniforms resembling those of law enforcement officers (a)In generalThe Administrator of the Transportation Security Administration) shall prohibit any employee of the Transportation Security Administration described in subsection (b) who is not a sworn law enforcement officer with arresting authority and who has not successfully completed Federal, State, or local law enforcement training from—
 (1)using the official job title of officer; or (2)wearing a metal badge resembling a police badge or a uniform resembling the uniform of a Federal law enforcement officer.
 (b)Employees describedAn employee described in this subsection is any of the following: (1)Checkpoint Transportation Security Officer.
 (2)Checked Baggage Transportation Security Officer. (3)Travel Document Checker.
 (4)Behavior Detection Officer. (5)Transportation Security Specialist—Explosives.
 (6)Any other employee the Administrator of the Transportation Security Administration determines appropriate.
				
